UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7535



STEPHEN SHIRLEY,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; H.A.
LANGSTON, JR.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-03-1630-22BD)


Submitted:   January 13, 2005             Decided:   January 20, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Shirley, Appellant Pro Se. Steven Michael Pruitt, Robert W.
Cone, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stephen   Shirley   appeals      the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) action.                 We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Shirley v. Langston, No. 03-1630-22BD (D.S.C., filed Aug. 25, 2004

& entered Aug. 26, 2004).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -